DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 13 and 24, the claim is listed as depending from Claims 1 and 18 respectively, however the claim lacks antecedent basis for the actuation pathway, reset pathway, the circuit, and directions.  It is believed the claim is intended to depend from Claims 6 and 21 and shall be interpreted as such so as to provide definition and scope for the terms. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14, 15, 17-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tveranger, U.S. Patent Publication 2019/0195048, hereinafter referred to as Tveranger.
Regarding Claim 1, Tveranger discloses a toe valve to control the injection of fluid into a toe of an oil or gas well, the toe valve comprising:
A body (200) with a bore (as seen in Figure 1), the body having a port adapted to permit fluid flow between the bore and an outlet (as seen in Figure 2, the bore includes a port section at sleeve 8 operably in communication to frac port 5 after actuation through ports 6, Paragraphs 0058-0062);
A closure member adapted to move from an initial closed position in which the port is closed, to an open position in which the port is open (elements of the counter mechanism 2 are actuated as part of the operation to shift the sliding sleeve 8 and establish fluid communication between the central bore and frac port 5; Paragraphs 0058-0060);
An actuation mechanism (including trigger assembly 3) which can be actuated to urge the closure member (2) from the initial closed position toward the open position, and which can be reset when the closure member is moving between the closed and open positions to return the closure member to the initial closed position (the trigger mechanism is used as seen in Figure 3 to move the ratchet system forward until it shifts the sliding sleeve, but may also be used to shift the ratchet to its original position; Paragraphs 0052, 0060-0062).
Regarding Claim 2, Tveranger further discloses that the closure member is moved by a fluid pressure differential (relative to fluid pressure applied across ports 6; Paragraphs 0060-0062).
Regarding Claim 3, Tveranger further discloses that the actuation mechanism comprises a fluid circuit for applying a pressure differential to move the closure member (the closure member includes at least fluid circuit actuation using valves 33a/b; Paragraphs 0064-0065; Examiner notes that in the absence of more explicit structure a wide variety of fluid paths may be considered as forming the circuit).
Regarding Claim 4, Tveranger further discloses that the actuation mechanism is adapted to apply a pressure differential acting on the closure member in more than one direction (in so far as the actuation system is configured to be actuated forward and pushed to a starting condition; Paragraphs 0052, 0060-0062).
Regarding Claim 5, Tveranger further discloses that fluid can flow in the fluid circuit in a first direction and an opposite second direction, wherein the resistance to flow in the first direction is greater than resistance to flow in the second direction (in so far as fluid flows in opposing directions based on the check valves, wherein fluid necessarily flowing in each direction is limited by the valve, i.e. flow in one direction is impossible; Paragraphs 0064-0065).
Regarding Claim 6, Tveranger further discloses that the fluid circuit has an actuation flow path and a reset flow path, wherein the fluid flows through the actuation flowpath when the closure member is moving toward the open position and the fluid moves through the reset flowpath when returning the ratchet member (in so far as the actuation and shifting occur in opposing directions, such a condition would require at least some level of divergent flow paths, however, a more explicit recitation of the flowpaths may be sufficient to overcome the above interpretation). 
Regarding Claim 14, Tveranger further discloses that the closure member is biased toward the open position by a resilient biasing device (Examiner notes that in the absence of a more explicit recitation of what kinds of biasing elements would be included, at least the retaining mechanism which holds the ratchet in place would constitute a biasing force; Paragraph 0061).
Regarding Claim 15, Tveranger further discloses that:
The actuation mechanism comprise an actuation piston operable to pressurize the fluid circuit and the closure member is hydraulically locked to the actuation piston (in so far as the ratchet shaft 14 is moved via the applied fluid pressure relative to the rest of the ratchet mechanism which is locked via retaining mechanism 29; Paragraphs 0061-0062).
Regarding Claim 17, Tveranger further discloses that the toe value has at least one protrusion extending radially outwardly from an external surface of the toe valve, and wherein the closure member is adapted to drive fluid through an aperture in the at least one protrusion (as seen in Figure 1, the toe value structure is formed as a radially protruding structure from the main body with ports radially extending therethrough, while this structure is different from what is seen in instant Figures 1 and 2B, the claim is not so specific as to require that same level of detail).
Regarding Claim 18, Tveranger discloses a method of flowing fluid into a toe of an oil or gas well from a toe value, the toe valve comprising a body (200) with a bore (as seen in Figure 1), the body having a port adapted to permit fluid flow between the bore and an outlet (as seen in Figure 2, the bore includes a port section at sleeve 8 operably in communication to frac port 5 after actuation through ports 6, Paragraphs 0058-0062), a closure member adapted to move from an initial closed position in which the port is closed, to an open position in which the port is open (elements of the counter mechanism 2 are actuated as part of the operation to shift the sliding sleeve 8 and establish fluid communication between the central bore and frac port 5; Paragraphs 0058-0060), and an actuation mechanism (including trigger assembly 3) which can be actuated to urge the closure member (2) from the initial closed position toward the open position, and which can be reset when the closure member is moving between the closed and open positions to return the closure member to the initial closed position (the trigger mechanism is used as seen in Figure 3 to move the ratchet system forward until it shifts the sliding sleeve, but may also be used to shift the ratchet to its original position; Paragraphs 0052, 0060-0062);
Wherein the method comprises:
Urging the closure member from the initial closed position toward the open position (Paragraphs 0060-0062) and resetting the actuating member when the closure member is moving between the closed and open positions to return the closure member to the initial position (as part of the returning the ratchet mechanism to its original position; Paragraph 0052).
Regarding Claim 19, Tveranger further discloses that the closure member is moved by a fluid pressure differential (relative to fluid pressure applied across ports 6; Paragraphs 0060-0062).
Regarding Claim 20, Tveranger further discloses that the actuation mechanism comprises a fluid circuit for applying a pressure differential to move the closure member (the closure member includes at least fluid circuit actuation using valves 33a/b; Paragraphs 0064-0065; Examiner notes that in the absence of more explicit structure a wide variety of fluid paths may be considered as forming the circuit)  by cycling fluid in a first direction and a second opposite direction flowpaths wherein the resistance to flow in the first direction is greater than resistance to flow in the second direction (in so far as fluid flows in opposing directions based on the check valves, wherein fluid necessarily flowing in each direction is limited by the valve, i.e. flow in one direction is impossible; Paragraphs 0064-0065).
Regarding Claim 21, Tveranger further discloses that the fluid circuit has an actuation flow path and a reset flow path, wherein the fluid flows through the actuation flowpath when the closure member is moving toward the open position and the fluid moves through the reset flowpath when returning the ratchet member (in so far as the actuation and shifting occur in opposing directions, such a condition would require at least some level of divergent flow paths, however, a more explicit recitation of the flowpaths may be sufficient to overcome the above interpretation). 
Regarding Claim 23, Tveranger further discloses reversing the direction of movement of the closure member (in so far as the ratchet element moves along the system in one direction and is returned to its initial position; Paragraph 0052).
Allowable Subject Matter
Claims 13 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-12, 16, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anton et al., U.S. Patent Publication 2017/0096878, teaches the use of a toe valve system which utilizes a fluid actuated pressure compensated sleeve.
Brandsdal, U.S. Patent Publication 2018/0334882, teaches the use of a toe valve which uses a breaking element to establish a fluid path for opening and closing a sleeve valve.
Castro, U.S. Patent Publication 2014/026235, teaches the use of a downhole shifting tool which includes a selective opening and closing valve by the application of fluid pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676